EPIPHANY FUNDS Epiphany Faith and Family Values 100 Fund Supplement Dated July 1, 2008 to Class N Prospectus Dated March 3, 2008 Dated July 1, 2008 to Class A and Class C Prospectus Dated March 3, 2008 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE PROSPECTUS AND SHOULD BE READ IN CONJUNCTION WITH THE PROSPECTUS Under the Prospectus Section entitled "THE PORTFOLIO MANAGER", the paragraph is revised to delete Adam E. Auten as the Fund’s portfolio manager and the following in added "Samuel J. Saladino, III is the Fund’s portfolio manger and has served in that capacity since June 3, 2008. Mr. Saladino is the Chief Executive Officer for Trinity. Prior to joining Trinity in 2005, Mr. Saladino was a financial adviser with Ameriprise Financial Planning from 1995 to 2004. Please keep this Supplement with your records EPIPHANY FUNDS Epiphany Faith and Family Values 100 Fund Supplement Dated July 1, 2008 to Class N to the Statement of Additional Information Dated March 3, 2008 Dated July 1, 2008 to Class A and Class C to the Statement of Additional Information Dated March 3, 2008 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE STATEMENT OF ADDITIONAL INFORMATION AND SHOULD BE READ IN CONJUNCTION WITH THE STATEMENT OF ADDITIONAL INFORMATION. Under the Statement of Additional Information Section entitled "INVESTMENT ADVISORY AND OTHER SERVICES", the 4TH paragraph is revised to delete Adam E. Auten as the Fund’s portfolio manager and the following disclosure is added: Mr.
